Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 22-September-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 21-December-2021. In this submission, Applicant has amended independent claims 1, 8 and 15, and amended dependent claims 7 and 14. A summary of these amendments follows.
Claim 1 has been amended by changing the phrase “the resource being one which a testing system lacks permission to use for testing the storage system;” to now read as “the resource being one which a testing system lacks permission to use for testing the storage system, the resource including one of a storage server, a storage array, or a virtual machine;”. The limitation “wherein adding the resource to the group includes granting the testing system a temporary permission to use the resource for testing the storage system;” has been modified to now read as “wherein adding the resource to the group includes granting the testing system a temporary permission to use the resource for testing the storage system, the group of resources also including one or more additional resources, which the testing system is granted a permanent permission to use, and of which the testing system is a default owner;”. The phrase “allocating the resource to a test that is performed by the testing system;” has been modified to now read as “allocating the resource to a test that is performed by the testing system, wherein allocating the resource includes providing the testing system with at least one of an address or port number for accessing the resource”. The following “, wherein the grant of temporary permission to use the resource includes transferring ownership of the resource from a default owner of the resource to the testing system, and the revocation of the temporary permission includes transferring the ownership of the resource from the testing system back to the default owner of the resource”.
The former content of claim 7 has been moved into independent claim 1; claim 7 now reads as: “wherein the group of resources which the testing system is permitted to use is defined using a resource database, adding the resource to the group of resources includes storing an entry corresponding to the resource to the resource database, and removing the resource from the group includes deleting the entry from the resource database.”
Claims 8 and 15 have been modified in a fashion analogous to the modification of claim 1; claim 14 has been amended in a fashion analogous to claim 7, and the former content of claim 14 has been moved into claim 8.

Response to Arguments
In response to the Non-Final Office Action of 22-September-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 21-December-2021. In this submission, Applicant has drawn their main arguments to the newly amended version of independent claim 1. Examiner has fully considered these arguments and finds them persuasive.


Applicant’s first argument is that the prior art of record from the Non-Final Office Action (U.S. Patent Publication 20110191485-(Umbehocker), in view of U.S. Patent Publication 20170286265-(Moth et al.) [herein “Moth”]) does not teach the new limitation "allocating the resource to a test that is performed by the testing system, wherein allocating the resource includes providing the testing system with at least one of an address or a port number for accessing the resource." Examiner does not agree with this conclusion, as Umbehocker teaches “For example, iSCSI can be used to transmit data over local area networks (LAN s ), wide area networks (WANs), and/or the Internet” plus “Under iSCSI protocol, a port, or iSCSI port, can be an application- specific or process-specific software construct serving as a communications endpoint, e.g., via TCP/IP protocol, and is identified by a port identifier, an IP address, and an associated communications protocol“ (Page 3, Paragraph [0040]). 
Applicant also argues that the new limitation “wherein the grant of temporary permission to use the resource includes transferring ownership of the resource from a default owner of the resource to the testing system, and the revocation of the temporary permission includes transferring the ownership of the resource from the testing system back to the default owner of the resource” is not taught by the prior art of record, and therefore claim 1 should be allowed. After examination of the cited art, plus further search, examiner agrees with this conclusion.
Applicant then argues that the parallel amendments to claims 8 and 15 make them allowable; examiner also agrees with this conclusion.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method of managing resources by a resource manager in a distributed storage system which allows dynamic allocation of ownership permissions to storage resources when it is desired to have them tested by a testing system. This system includes dynamically modifying ownership of the resources to be tested to assign it to the testing system, then restoring ownership of the tested resource back to the default owner when testing is completed.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 22-September-2021 (U.S. Patent Publication 20110191485-(Umbehocker), in view of U.S. Patent Publication 20170286265-(Moth et al.) [herein “Moth”]): A method comprising: identifying, by a resource manager, a resource of a storage system, the resource being one which a testing system lacks permission to use for testing the storage system , the resource including one of a storage server, a storage array, or a virtual machine; adding, by the resource manager, the resource to a group of resources which the testing system is permitted to use for testing the storage system, wherein adding the resource to the group includes granting the testing system a temporary permission to use the resource for testing the storage system , the group of resources also including one or more additional resources, which the testing system is granted a permanent permission to use, and of which the testing system is a default owner; allocating the resource to a test that is performed by the testing system, wherein allocating the resource includes providing the testing system with at least one of an address or port number for accessing the resource; and removing, by the resource manager, the resource from the group wherein removing the resource from the group includes revoking the temporary permission.
The prior art of record does not teach wherein the grant of temporary permission to use the resource includes transferring ownership of the resource from a default owner of the resource to the testing system, and the revocation of the temporary permission includes transferring the ownership of the resource from the testing system back to the default owner of the resource.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2-7) are also allowable.
Independent claims 8 and 15 also contain the same limitation described above, which is not taught by the prior art of record, and are also therefore allowable. Their dependent claims (9-14 and 16-20 respectively) are also allowable.
Therefore claims 1-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.W.W./Examiner, Art Unit 2111           
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111